Exhibit 10.2

GREATER BAY

BANCORP

CHANGE IN CONTROL PAY PLAN II

(Amended and Restated Effective June 19, 2007)



--------------------------------------------------------------------------------

GREATER BAY BANCORP

CHANGE IN CONTROL PAY PLAN II

Amended and Restated Effective June 19, 2007

ARTICLE I

PURPOSE

GREATER BAY BANCORP (the “Company”) established, effective as of January 1,
1998, as amended and restated effective as of August 21, 2001, and as of
January 1, 2005, a change in control pay plan to provide severance benefits to
selected executives who are deemed Eligible Employees and whose employment
terminates in connection with a Change in Control. The Company hereby further
amends and restates such Plan, effective as of June 19, 2007, in accordance with
the terms set forth hereunder. The intent of the plan is to ensure all Eligible
Employees (as the term is defined herein) have reasonable protection related to
any event as specified in this Plan.

ARTICLE II

EFFECTIVE DATE

All of the policies and practices of each Member Company regarding severance, or
similar payments to Eligible Employees upon their employment termination on
account of a Change in Control are hereby superseded by this plan which shall be
known as the GREATER BAY BANCORP Change in Control Pay Plan II (the “Plan”),
effective June 19, 2007.

ARTICLE III

DEFINITIONS

Section 3.1 Affiliated Company means:

 

  (a) Any corporation (other than the Company) that is included in a controlled
group of corporations, within the meaning of Code Section 414(b), that includes
the Company; and

 

  (b) Any trade or business (other than the Company) that is under common
control with the Company within the meaning of Code Section 414(c); and

 

  (c) Any member (other than the Company) of an affiliated service group, within
the meaning of Code Section 414(m), that includes the Company; and

 

  (d) Any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o).

Section 3.2 Base Benefit means the severance benefit payable to a Participant in
accordance with Articles IV and V of the Plan, the amount of which is based upon
such Participant’s Pay and his title or position as of the date he terminates
employment with a Member Company on account of a Change in Control.

 

2



--------------------------------------------------------------------------------

Section 3.3 Board of Directors means the board of directors of the Company.

Section 3.4 Cause means any of the following:

 

  (a) The Employee’s violation of any state or federal banking or securities
law; or

 

  (b) The Employee’s violation of the Bylaws, rules, policies or resolutions of
the Company; or

 

  (c) The Employee’s violation of the rules or regulations of the California
Department of Financial Institutions, the Federal Deposit Insurance Corporation,
the Federal Reserve Board of Governors, the Office of the Comptroller of the
Currency or any other regulatory agency or governmental authority having
jurisdiction over the Company or any Associated Company; or

 

  (d) The Employee’s conviction of any felony; or

 

  (e) The Employee’s commitment of an act involving moral turpitude, fraud,
misappropriation, embezzlement or other dishonest conduct; or

 

  (f) The Employee’s failure to comply with any material terms or conditions of
employment as established by the Company, or any applicable employment agreement
or any written policies or directives of the Company, other than inadvertent and
insubstantial failures that have been corrected within 30 days after written
notice from the Company of such failure; or

 

  (g) The Employee’s failure to properly perform his assigned work duties, which
failure has not been appropriately corrected within 30 days or other established
period following written notice from the Company of such failure.

Section 3.5 Change in Control means the first to occur of any of the following
events:

 

  (a)

Any “person” (as that term is used in Section 13 and 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”) becomes the beneficial owner (as that term
is used in Section 13(d) of the Exchange Act), directly or indirectly, of more
than fifty percent (50%) of the Company’s capital stock entitled to vote in the
election of directors, other than a group of two or more persons not (i) acting
in concert for the purpose of acquiring, holding or disposing of such stock or
(ii) otherwise required to file any form or report with any governmental agency
or

 

3



--------------------------------------------------------------------------------

 

regulatory authority having jurisdiction over the Company which requires the
reporting of any change in control. The acquisition of additional stock by any
person who immediately prior to such acquisition already is the beneficial owner
of more than fifty percent (50%) of the capital stock of the Company entitled to
vote in the election of directors is not a Change in Control;

 

  (b) During any period of not more than twelve (12) consecutive months during
which the Company continues in existence, not including any period prior to the
adopting of this Plan, individuals who, at the beginning of such period
constitute the Board of Directors of the Company, and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in clause (a), (c) or (d) of this
Section 3.5) whose appointment to the Board of Directors or nomination for
election to the Board of Directors was approved by a vote of at least a majority
of the directors then still in office, either were directors at the beginning of
the period or whose appointment or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

 

  (c) The effective date of any consolidation or merger of the Company (after
all requisite shareholder, applicable regulatory and other approvals and
consents have been obtained), other than (i) a consolidation or merger of the
Company in which the holders of the common stock of the Company immediately
prior to the consolidation or merger hold more than fifty percent (50%) of the
common stock of the surviving corporation immediately after the consolidation or
merger or (ii) a consolidation or merger of the Company with one or more other
persons that are related to the Company immediately prior to the consolidation
or merger. For purposes of this provision, persons are “related” if one of them
owns, directly or indirectly, at least fifty percent (50%) of the voting capital
stock of the other or a third person owns, directly or indirectly, at least
fifty percent (50%) of the voting capital stock of each of them;

 

  (d) The sale or transfer of substantially all of the Company’s assets to one
or more persons that are not related (as defined in clause (c) of this
Section 3.5) to the Company immediately prior to the sale or transfer.

Section 3.6 Code means the Internal Revenue Code of 1986, as amended.

Section 3.7 Committee means the Benefits Administration Committee appointed by
the Compensation Committee of the Company’s Board of Directors or such other
person or persons as the Board of Directors or the Compensation Committee of the
Board of Directors may designate from time to time.

Section 3.8 Company means GREATER BAY BANCORP.

 

4



--------------------------------------------------------------------------------

Section 3.9 Effective Date means June 19, 2007.

Section 3.10 Employee means (1) any full-time employee of a Member Company or
(2) any regular part-time employee of a Member Company. For purposes of this
Section 3.10, “full-time employee” shall mean an employee of a Member Company
who is regularly scheduled to work at least forty (40) hours per week for twelve
(12) months each year. Notwithstanding the foregoing, with respect to employees
of a Member Company which requires fewer than forty (40) hours per week for
classification as a full-time employee, “full-time employee” shall be defined
according to such Member Company’s administrative policy and practice. “Regular
part-time” employee shall mean any employee of a Member Company who is not a
temporary or fixed term employee and is regularly scheduled to work at least
twenty (20) hours per week for twelve (12) months each year, but fewer hours
than necessary to classify him as a full-time employee.

Section 3.11 Eligible Employee means an Employee who is a key executive of a
Member Company and who is eligible to participate in the Plan. The only
Employees who are deemed “Eligible Employees” for purposes of the Plan are those
Employees who are members of the Company’s Managing Committee or members of the
Company’s Senior Management Council and who are listed on Exhibit A hereto.

Section 3.12 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

Section 3.13 Member Company means the Company or an Affiliated Company, provided
that the Compensation Committee of the Company’s Board of Directors consents to
the participation of any such Affiliated Company in the Plan with respect to
Eligible Employees of such Affiliated Company.

Section 3.14 Participant means an Employee who satisfies the requirements under
Section 4.1 of the Plan.

Section 3.15 Pay means an Eligible Employee’s current annual rate of regular
base salary or wages on the date of termination of employment with a Member
Company and the average of the annual cash incentive bonuses (other than any
long-term cash incentives and warrant payment plans) paid to (or payable to but
deferred by) an Eligible Employee over the three-year period immediately
preceding the calendar year in which the date of his termination of employment
on account of a Change in Control occurs, excluding: (i) overtime or shift pay,
(ii) commissions or draws from commission, (iii) incentive plans, programs or
policies maintained by ABD Insurance and Financial Services and its
Subsidiaries, (iv) signing bonuses or retention pay, (v) warrant income,
(vi) premiums, supplements, imputed income, living, auto or other allowances or
(vii) any other extra pay. The average of such annual cash incentive bonuses
shall be the sum of such annual cash incentive bonuses received by the Eligible
Employee for each calendar year in the three-year period with respect to which
the Eligible Employee was eligible to receive an annual cash incentive bonus,
divided by the number of calendar years (not exceeding three) that the Eligible
Employee was eligible to receive such an annual cash incentive bonus. In
calculating such average, any partial calendar year of employment commencing on
or before September 30 of such year shall be treated as a full calendar year
(i.e., both the year and

 

5



--------------------------------------------------------------------------------

any actual bonus amount for such year shall be included in the calculation of
average bonus), and any partial calendar year of employment commencing after
September 30 shall be ignored (i.e., both the year and any bonus amount for such
year shall be excluded from the calculation of average bonus).

Section 3.16 Plan means the Greater Bay Bancorp Change in Control Pay Plan II.

Section 3.17 Plan Year means each twelve (12) consecutive month period from
January 1 through December 31.

ARTICLE IV

ELIGIBILITY FOR BENEFITS

Section 4.1 Employees Eligible for Severance Benefits. Except as provided in
this Section 4.1 and in Sections 4.2 and 4.3 and subject to Section 5.6, an
Eligible Employee whose employment is terminated by a Member Company on or after
the Effective Date shall be eligible for a Base Benefit if:

 

  (a) Subject to Section 4.2, the Eligible Employee’s employment is terminated
as a result of a Change in Control (or constructively terminated by not being
provided a Comparable Position (as defined in Section 4.3)) within one (1) year
following the effective time of the Change in Control (the “effective time” of
the Change in Control will have the same meaning provided in Section 7.2); and

 

  (b) The Eligible Employee’s employment is not terminated for Cause; and

 

  (c) The Employee executes a waiver and release agreement in such form as
determined by the Committee (the “Waiver and Release Agreement”) and returns the
Waiver and Release Agreement to the Member Company within the time period (not
to exceed 45 days or such longer period as may be required by applicable law)
specified in the Waiver and Release Agreement.

Section 4.2 Employees Not Eligible For Severance Benefits. An Eligible Employee
shall not be entitled to a Base Benefit set forth in Article V if:

 

  (a) The Employee has in force prior to the Effective Date an employment
contract or executive severance agreement with a Member Company that includes
provision for the payment of severance benefits upon the termination of his
employment with the Member Company upon a Change in Control, unless such
severance benefits are less than the Base Benefit provided for in the Plan (in
which case the Employee shall be entitled to the Base Benefit provided in the
Plan in lieu of the severance benefits provided under such agreement); or

 

6



--------------------------------------------------------------------------------

  (b) The Eligible Employee is provided a Comparable Position (as defined in
Section 4.3 below) by the successor employer or by a Member Company, regardless
of whether the Eligible Employee accepts the offer; or

 

  (c) The Eligible Employee’s employment is involuntarily terminated for Cause;
or

 

  (d) The Eligible Employee fails to perform his assigned job duties through the
date specified by a Member Company as his termination date; or

 

  (e) The Eligible Employee accepts an offer of employment with a Member Company
after the Company’s public announcement of the event or events that subsequently
constitute the Change in Control; or

 

  (f) The Eligible Employee fails to return a properly executed Waiver and
Release Agreement on a timely basis.

Section 4.3 Comparable Position. For purposes of Section 4.2, a “Comparable
Position” shall mean a position that meets each of the following requirements:

 

  (a) Provides a regular base salary that is not less than one hundred percent
(100%) of the regular base salary of the position held by the Eligible Employee
immediately prior to the effective time of the Change in Control;

 

  (b) Is based at a principal place of employment that would not require the
Eligible Employee to increase his normal one-way commute from his home to the
new primary work site by more than thirty-five (35) miles each way;

 

  (c) Entails overall duties and responsibilities that are not a substantial
diminution of the Eligible Employee’s duties and responsibilities immediately
prior to the effective time of the Change in Control.

If an Eligible Employee is offered a position of limited duration, not to exceed
one year following the effective time of the Change in Control, which position
meets requirements (a) and (b) above but not the requirements of (c) above, then
the Eligible Employee shall be entitled to a Base Benefit set forth in Article V
only if the Eligible Employee continues in employment for the required period of
limited duration (without regard to the fact that the termination does not occur
prior to the first anniversary of the Change in Control). In this latter event,
“Pay” shall be the greater of what such “Pay” would be calculated as of
termination of the Eligible Employee’s original position and termination of the
position of limited duration.

An Eligible Employee’s employment shall be considered terminated by a Member
Company as a result of a Change in Control for purposes of Section 4.1 above,
without a Comparable Position being provided for purposes of Section 4.2 above,
if (i) the Eligible Employee’s position is changed such that it would no longer
be considered a Comparable Position under the criteria set forth above, or
(ii) any successor in interest to the Member

 

7



--------------------------------------------------------------------------------

Company pursuant to the Change in Control fails to assume all obligations of the
Member Company under this Plan, or (iii) the Member Company or its successor
materially breaches any provision of this Plan pertaining to the Eligible
Employee or materially breaches any material agreement between the Member
Company or its successor and the Eligible Employee, in each case which condition
continues after written notice from the Eligible Employee to the Member Company
or its successor given within 90 days of the Change in Control and a reasonable
opportunity by the Member Company or its successor to correct any such condition
within 30 days following receipt of such notice.

ARTICLE V

SEVERANCE BENEFITS

Section 5.1 Calculation of Severance Benefit. Subject to the provisions of
Sections 4.1, 4.2, 4.3 and 5.6, a Participant whose employment is terminated (or
constructively terminated by not being offered a Comparable Position (as defined
in Section 4.3)) as a result of a Change in Control, shall be entitled to
receive a Base Benefit under this Plan as follows:

 

  (a) Managing Committee. A Participant who is a member of the Company’s
Managing Committee shall be entitled to receive a Base Benefit equal to thirty
(30) months of Pay.

 

  (b) Senior Management Council. A Participant who is a member of the Senior
Management Council of a Member Company (other than those members who are also
members of the Managing Committee) shall be entitled to receive a Base Benefit
equal to eighteen (18) months of Pay.

Participants entitled to a Base Benefit shall also receive the following
severance benefits: (1) for a period equivalent to the number of months of Pay
on which the Base Benefit is determined, health care benefits (or COBRA
coverage) under the Company’s group healthcare plans then in effect on terms
offered to current employees, to the extent such coverage is available and
timely elected by the Participant under such Company plans, and, if under COBRA
coverage, until such earlier time as the Participant has other group healthcare
coverage or has declined COBRA coverage; (2) outplacement services deemed
appropriate by the Committee; and (3) a pro-rated bonus for work performed
during the year in which employment termination occurs under the bonus program
applicable to the Participant for such year. Proration of the bonus amount shall
be based on the number of months the Participant was employed during the year of
termination and the performance level of the Participant, subject to the
Participant receiving at least a satisfactory performance evaluation for such
year.

Section 5.2 Indemnity.

 

  (a)

Except as provided in Section 5.2(e) below, in the event it shall be determined
that any payment by the Company to or for the benefit of a Participant pursuant
to the terms of this Plan (a “Payment”) would subject a Participant to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by a Participant with respect to such

 

8



--------------------------------------------------------------------------------

 

excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then such Participant
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by such Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, such
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the payments.

 

  (b) Subject to the provisions of the next paragraph, all determinations
required to be made under this Plan, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a certified
public accounting firm designated by the Committee (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Participant within 15 business days of the receipt of notice from the
Participant that there has been a Payment, or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Plan, shall be paid by the Company to the Participant within five days of the
later of (i) the due date for the payment of any Excise Tax, and (ii) the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Participant. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to the next paragraph and the Participant thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant.

 

  (c)

As a condition to indemnification hereunder, each Participant must notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up Payment and
comply with the rules in this paragraph (c) and in paragraph (d). Such
notification shall be given as soon as practicable but not later than ten
business days after the Participant is informed in writing of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. The Participant shall not pay such claim prior to
the expiration of the 30-day period following the date on which the Participant
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to

 

9



--------------------------------------------------------------------------------

 

such claim is due). If the Company notifies the Participant in writing prior to
the expiration of such period that it desires to contest such claim, the
Participant must: (i) give the Company any information reasonably requested by
the Company relating to such claim, (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting representation with
respect to such claim by an attorney or accountant reasonably selected by the
Company, (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and (iv) permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Participant harmless, on an after-tax basis, for any Excise Tax or income
tax (including interest and penalties with respect thereto) imposed as a result
of such representation and payment of costs and expenses. Without limitation on
the foregoing provisions of this paragraph, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Participant to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Participant must
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Participant to pay such claim and sue for a refund, the Company shall advance
the amount of such payment to the Participant, on an interest-free basis, and
shall indemnify and hold the Participant harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided, further, that any extension
of the statute of limitations relating to payment of taxes for the taxable year
of the Participant with respect to which such contested amount is claimed to be
due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Participant shall be
entitled to settle or contest, as the case may be, any other issue raised by the
IRS or any other taxing authority.

 

  (d)

If, after the receipt by the Participant of an amount advanced by the Company
pursuant to this letter agreement, the Participant becomes entitled to receive
any refund with respect to such claim, the Participant must (subject to the
Company’s complying with the requirements of the preceding paragraph) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes

 

10



--------------------------------------------------------------------------------

 

applicable thereto). If, after the receipt by the Participant of an amount
advanced by the Company pursuant to the preceding paragraph, a determination is
made that the Participant shall not be entitled to any refund with respect to
such claim and the Company does not notify the Participant in writing of its
intent to contest such denial or refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

  (e) Participants who are members of the Company’s Senior Management Council of
a Member Company shall not be entitled to the foregoing benefits of this
Section 5.2 and instead shall be subject to the provisions set forth on Exhibit
B.

Section 5.3 Payment of Benefits. The Company shall pay severance benefits to a
Participant whose employment is terminated on account of a Change in Control in
the form of a lump sum. The Company shall make such lump sum payment as soon as
administratively practicable and in no event later than thirty (30) days
following the receipt by the Company of a timely and properly executed Waiver
and Release Agreement. Notwithstanding the foregoing, if any payment hereunder
is considered “nonqualified deferred compensation” that is to be made to a
Participant who is a “specified employee,” in each case as defined and
determined for purposes of Code Section 409A, within six months following a
Participant’s termination of employment, then such payment shall be delayed and
paid on the first day of the seventh calendar month following the Participant’s
termination of employment to the extent that such payment is not otherwise
exempt from the application of the 20% excise tax under Code Section 409A.
Notwithstanding the foregoing, if any payment is to be made in calendar year
2007, and if any portion of such payment that is considered “nonqualified
deferred compensation” as defined and determined for purposes of Code
Section 409A would have been paid after the end of calendar year 2007 under the
payment schedule provided in the Plan prior to its amendment and restatement
effective June 19, 2007, then such portion of such payment shall be delayed and
paid on the first business day of calendar year 2008.

Section 5.4 Payment Offset. A Member Company reserves the right to offset the
benefits payable under Section 5.1 by any advance, loan or other monies a
Participant owes the Member Company. All applicable federal, state and local
taxes shall be withheld from all severance payments.

Section 5.5 Unfunded Plan. The obligations of a Member Company under this Plan
may be funded through contributions to a trust or otherwise, but the obligations
of the Member Company are not required to be funded under this Plan unless
required by law. Nothing contained in this Plan shall give a Participant any
right, title or interest in any property of the Member Company.

Section 5.6 Prohibition against Certain Payments. Notwithstanding any provision
of the Plan to the contrary, no Participant shall be entitled to receive, and a
Member Company shall not pay, any amount under this Plan that is prohibited by
Section 359.1(h) of the Federal Deposit Insurance Corporation Rules and
Regulations.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION

Section 6.1 Plan Administration. The Company shall be the administrator of the
Plan for purposes of Section 3(16) of ERISA and shall have responsibility for
complying with any ERISA reporting and disclosure rules applicable to the Plan
for any Plan Year.

Section 6.2 Plan Committee. In all respects other than as provided in
Section 6.1, the Plan shall be administered and operated by the Committee. The
Committee shall have all powers necessary to supervise the administration of the
Plan and control its operations. In addition to any powers and authority
conferred to the Committee elsewhere in the Plan or by law, the Committee shall
have, by way of illustration but not by way of limitation, the following
discretionary powers and authority:

 

  (a) To allocate fiduciary responsibilities among the named fiduciaries and to
designate one or more other persons to carry out fiduciary responsibilities.
However, no allocation or delegation under this Section 6.2(a) shall be
effective until the person or persons to whom the responsibilities have been
allocated or delegated agree to assume the responsibilities;

 

  (b) To designate agents to carry out responsibilities relating to the Plan,
other than fiduciary responsibilities;

 

  (c) To employ such legal, accounting, clerical, and other assistance as it may
deem appropriate in carrying out the provisions of this Plan, including one or
more persons to render advice with regard to any responsibility any fiduciary
may have under the Plan;

 

  (d) To establish rules and procedures from time to time for the conduct of the
Committee’s business and the administration and effectuation of this Plan;

 

  (e) To administer, interpret, construe and apply this Plan. To decide all
questions which may arise or which may be raised under this Plan by any
Employee, Participant, former Participant or other person whatsoever, including
but not limited to all questions relating to eligibility to participate in the
Plan, the amount of service of any Participant and the amount of benefits to
which any Participant may be entitled;

 

  (f) To determine the manner in which the severance benefits of this Plan, or
any part thereof, shall be administered; and

 

  (g) To perform or cause to be performed such further acts as it may deem to be
necessary, appropriate or convenient in the efficient administration of the
Plan.

 

12



--------------------------------------------------------------------------------

Any action taken in good faith by the Committee in the exercise of discretionary
authority conferred upon it by this Plan shall be conclusive and binding upon
the Participants. All discretionary powers conferred upon the Committee shall be
absolute. However, all discretionary powers shall be exercised in a uniform and
nondiscriminatory manner.

Section 6.3 Named Fiduciary. The members of the Committee shall be named
fiduciaries with respect to this Plan for purposes of Section 402 of ERISA.

Section 6.4 Indemnification of Committee. The Company shall, to the extent
permitted by law, by the purchase of insurance or otherwise, indemnify and hold
harmless each member of the Committee and each other fiduciary with respect to
this Plan for liabilities or expenses they and each of them incur in carrying
out their respective duties under the Plan, other than for any liabilities or
expenses arising out of such fiduciary’s gross negligence or willful misconduct.
A fiduciary shall not be responsible for any breach of responsibility of any
other fiduciary except to the extent provided in Section 405 of ERISA.

Section 6.5 Claims Procedure.

 

  (a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Committee in writing by an applicant (or his
authorized representative). The address for the Committee is:

Plan Committee

c/o Human Resources

Greater Bay Bancorp

1900 University Avenue, Suite 600

East Palo Alto, CA 94303

 

  (b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Committee must provide the applicant with written or
electronic notice of the denial of the application, and of the applicant’s right
to review the denial. Any electronic notice will comply with the regulations of
the U.S. Department of Labor. The notice of denial will be set forth in a manner
designed to be understood by the applicant and will include the following:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) references to the specific Plan provisions upon which the denial is
based;

 

  (iii) a description of any additional information or material that the
Committee needs to complete the review and an explanation of why such
information or material is necessary; and

 

  (iv)

an explanation of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the

 

13



--------------------------------------------------------------------------------

 

applicant’s right to bring a civil action under section 502(a) of ERISA
following a denial on review of the claim, as described in Section 6.5(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Committee receives the application, unless special circumstances
require an extension of time, in which case, the Committee has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Committee is to render its
decision on the application.

 

  (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the
Committee within sixty (60) days after the application is denied. A request for
a review shall be in writing and shall be addressed to:

Plan Committee

Greater Bay Bancorp

1900 University Avenue, Suite 600

East Palo Alto, CA 94303

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his representative) shall have the opportunity
to submit (or the Committee may require the applicant to submit) written
comments, documents, records, and other information relating to his claim. The
applicant (or his representative) shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his claim. The review shall take into account all
comments, documents, records and other information submitted by the applicant
(or his representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

  (d) Decision on Review. The Committee will act on each request for review
within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Committee is to render its decision on the review. The Committee will
give prompt, written or electronic notice of its decision to the applicant. Any
electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Committee confirms the denial of the application
for benefits in whole or in part, the notice will set forth, in a manner
calculated to be understood by the applicant, the following:

 

  (i) the specific reason or reasons for the denial;

 

14



--------------------------------------------------------------------------------

  (ii) references to the specific Plan provisions upon which the denial is
based;

 

  (iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his claim (excluding those protected by legal
privilege); and

 

  (iv) a statement of the applicant’s right to bring a civil action under
section 502(a) of ERISA.

 

  (e) Rules and Procedures. The Committee will establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Committee may
require an applicant who wishes to submit additional information in connection
with an appeal from the denial of benefits to do so at the applicant’s own
expense.

 

  (f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 6.5(a) above, (ii) has
been notified by the Committee that the application is denied, (iii) has filed a
written request for a review of the application in accordance with the appeal
procedure described in Section 6.5(c) above, and (iv) has been notified that the
Committee has denied the appeal. Notwithstanding the foregoing, if the Committee
does not respond to a Participant’s claim or appeal within the relevant time
limits specified in this Section 6.5, the Participant may bring legal action for
benefits under the Plan pursuant to Section 502(a) of ERISA.

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Before Change in Control. This Plan may be amended from time to
time, or terminated at any time at the discretion of the Board of Directors by a
written resolution adopted by a majority of the Board of Directors, provided,
however, that no amendment or termination shall adversely affect the right of a
Participant to receive a severance benefit that the Participant has accrued on
account of his termination of employment as a result of a Change in Control.

Section 7.2 After Change in Control. Notwithstanding the foregoing, the Plan may
not be amended or participation discontinued after the effective time of a
Change in

 

15



--------------------------------------------------------------------------------

Control. For purposes of this Plan, the “effective time” of a Change in Control
shall have the same meaning provided in the agreement governing the transactions
which give rise to the Change in Control.

ARTICLE VIII

GENERAL

Section 8.1 Payment Out of General Assets. The benefits and costs of this Plan
shall be paid by a Member Company out of its general assets.

Section 8.2 Welfare Benefit Plan. This Plan is intended to be an employee
welfare benefit plan, as defined in Section 3(1), Subtitle A of Title 1 of
ERISA. The Plan will be interpreted to effectuate this intent.

Section 8.3 Gender. The masculine pronoun shall include the feminine pronoun and
the feminine pronoun shall include the masculine pronoun and the singular
pronoun shall include the plural pronoun and the plural pronoun shall include
the singular pronoun, unless the context clearly indicates otherwise.

Section 8.4 Limitation on Participant’s Rights. Nothing in this Plan shall be
construed to guarantee terminated Eligible Employees any right to be recalled or
rehired by a Member Company.

Section 8.5 Severability. If any provision of this Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts,
which shall be enforced as if the illegal or invalid provision had not been
included in this Plan.

 

16



--------------------------------------------------------------------------------

EXHIBIT A

[INTENTIONALLY OMITTED]

 

17



--------------------------------------------------------------------------------

EXHIBIT B

Golden Parachute Restriction.

 

  (a) Reduction for “Parachute Payment.” Notwithstanding anything above in this
Plan, if a Participant is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the severance benefit provided for in
Section 5.1, together with any other payments which the Participant has the
right to receive from a Member Company would constitute a “parachute payment”
(as defined in Section 280G(b)(2) of the Code), the severance benefit shall be
reduced. The reduction shall be in an amount so that the present value of the
total amount received by the Participant from a Member Company will be One
Dollar ($1.00) less than three (3) times the Participant’s base amount (as
defined in Section 280G of the Code) and so that no portion of the amounts
received by the Participant shall be subject to the excise tax imposed by
Section 4999 of the Code.

 

  (b) Deferred Compensation and Reimbursements Exception. In no circumstances
will a Member Company reduce the severance benefits payable to a Participant on
account of the restrictions of this Exhibit by the amounts the Participant has
the right to receive under an executive deferred compensation plan of the Member
Company (Deferred Compensation Plan), amounts paid or payable to the Participant
under such a Deferred Compensation Plan to reimburse him either fully or
partially for excise tax and/or income tax on the reimbursement (gross up
amounts), or amounts paid or payable to the Participant as indemnification for
attorney’s fees and legal expenses.

 

  (c) Determination of Reduction. The determination as to whether any reduction
in the severance benefit is necessary shall be made by a Participant’s Member
Company in good faith, and the determination shall be conclusive and binding on
the Participant.

 

  (d) Repayment of Excess Amount. If through error or otherwise the Participant
should receive payments under this Plan, together with other payments the
Participant has the right to receive from a Member Company, excluding Deferred
Compensation Plan payments in excess of One Dollar ($1.00) less than three times
his base amount, the Participant shall immediately repay the excess to the
Member Company upon notification that an overpayment has been made.

 

18